People v Yusuf (2019 NY Slip Op 02128)





People v Yusuf


2019 NY Slip Op 02128


Decided on March 20, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
BETSY BARROS, JJ.


2017-02650
 (Ind. No. 216/16)

[*1]The People of the State of New York, respondent,
vMuhammed Yusuf, appellant.


Paul Skip Laisure, New York, NY, for appellant.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Richmond County (Stephen J. Rooney, J.), imposed January 25, 2017, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's knowing waiver of his right to appeal encompassed the right to seek a reduction in the sentence on the ground that the sentence imposed was harsh and excessive (see People v Langford, 199 AD2d 282, 282; cf. People v Cambridge, 145 AD3d 795, 795-796; People v Vasquez, 40 AD3d 1019, 1019-1020). The waiver bars review of the defendant's contention that the sentence was excessive.
BALKIN, J.P., CHAMBERS, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court